                  Case 1:17-cv-06779-WHP Document 79 Filed 06/14/21 Page 1 of 1
                                                  U.S. Department of Justice
         [Type text]
                                                               United States Attorney
                                                               Southern District of New York

                                                               86 Chambers Street
                                                               New York, New York 10007

                                                               June 11, 2021

         By ECF                                   $SSOLFDWLRQ*UDQWHG7KH*RYHUQPHQWVKDOOILOHLWVPRWLRQIRU
                                                  VXPPDU\MXGJPHQWE\-XO\3ODLQWLIIVKDOOILOHLWV
         Honorable William H. Pauley III
                                                  RSSRVLWLRQSDSHUVE\$XJXVWDQGWKH*RYHUQPHQWVKDOO
         United States District Judge
         Southern District of New York            ILOHLWVUHSO\E\$XJXVW7KHWHOHSKRQLFRUDODUJXPHQW
         500 Pearl Street                         FXUUHQWO\VFKHGXOHGIRU$XJXVWLVDGMRXUQHGWR
         New York, NY 10007                       6HSWHPEHUDWDP7KHGLDOLQLV
                                                  SDVVFRGH
                        Re:     Morrison v. United States, No. 17 Civ. 6779 (WHP)

         Dear Judge Pauley:

                 This Office represents the United States in the above-referenced action. With Plaintiff’s
         consent, I write to respectfully request a two week extension of the Government’s deadline to file
         its motion for summary judgment, from June 21, 2021, until Friday, July 2, 2021, as well as a
         corresponding extension of the deadline for Plaintiff’s opposition brief, from July 23, 2021, to
         August 6, 2021, the Government’s reply brief from August 4, 2021, to August 18, 2021, and an
         adjournment of the oral argument currently scheduled for August 18, 2021, to a date and time
         thereafter convenient to the Court.

             I seek this extension due to unanticipated obligations in other matters which have delayed my
         ability to draft the motion within the current schedule. This is the first request for an extension
         of this deadline.

                I thank the Court for its consideration of this matter.

                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           United States Attorney for the
                                                           Southern District of New York

                                                       By: __________________________
                                                          JENNIFER C. SIMON
                                                          LUCAS ISSACHAROFF
                                                          Assistant United States Attorneys
                                                          86 Chambers Street, Third Floor
                                                          New York, New York 10007
                                                          Tel.: (212) 637-2746/2737



'DWHG-XQH
      1HZ<RUN1HZ<RUN
